MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen deportation proceedings.
We review the BIA’s denial of a motion to reopen for abuse of discretion. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). The regulations provide that a party may file only one motion to reopen and the motion must be filed within 90 days of the final administrative order. See 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioner’s third motion to reopen filed more than ten years after the final administrative order because the motion was time- and numerically-barred and did not meet a regulatory exception to the filing requirements. Accordingly, respondent’s unopposed motion for summary disposition is granted.
Further, we lack jurisdiction to review the BIA’s decision declining to exercise its sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of deportation confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.